Title: From John Adams to Benjamin Waterhouse, 11 October 1818
From: Adams, John
To: Waterhouse, Benjamin



Dear Waterhouse
Montezillo Oct. 11. 1818

I am really grieved at your Misfortune, if it were only on the Principle of Rochefaucault and Swift, that “In all Misfortunes of our FriendsWe first Consult our private Ends.”
I lost a long expected and desired Visit. But when I reflect that your head might have been precipitated into the magnificent Entrance into the Domicil of a Woodchuck, I am Seized with horror. A late Experiment in natural Phylosophy on Billings’s plain, has Shewn what might have been the fatal Consequence. You ought to be thankfull that no Bones were broken and no Flesh cut.
Madame and Monsieur are very thankfull that the Accident was nothing worse. We are both agreed that our Friend has received no essential Injury. It is Waterhouse Still.
My Advice, in my own particular, is, to keep the Reins in your own hands, till you are married and then resign them to your Spouse. Experientia docet.*

John Adams